Citation Nr: 0924942	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic adjustment disorder with anxiety and depression. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The appellant served on active duty from April 1951 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
RO in Lincoln, Nebraska, which increased the rating for 
chronic adjustment disorder with anxiety and depression from 
10 percent to 30 percent.  

The Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.


FINDING OF FACT

The appellant's service-connected chronic adjustment disorder 
with anxiety and depression has been manifested by 
occupational and social impairment due to mild symptoms.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for chronic adjustment disorder with anxiety and 
depression are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.130, Diagnostic Code 9440 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  The Board 
finds that VA has met all statutory and regulatory notice and 
duty to assist provisions as to the appellant's claim for an 
increased rating.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in July 2005 did not fully comply with the duty 
to notify provisions.  This letter advised the appellant of 
the information necessary to substantiate his claim for 
service connection for depression as secondary to hearing 
loss and tinnitus, and of the appellant's and VA's 
respective obligations for obtaining such evidence.  
However, the letter did not provide notice of what evidence 
is needed to determine the degree of disability and the 
effective date under Dingess.  A letter dated in March 2006 
did apprise the appellant of these last two elements, viz., 
the degree of disability and the effective date.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although this letter was sent after the initial 
adjudication, this was not prejudicial to him, since he was 
provided about two years to respond with additional argument 
and evidence before his disability was evaluated in a 
subsequent February 2008 rating decision.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The appellant's service 
treatment records and VA medical records are in the file.  
The appellant has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining the 
appellant's medical and service treatment records.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant with an appropriate examination 
in April 2008.  The appellant has not reported receiving any 
recent treatment specifically for this condition, and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  

As noted, a VA opinion with respect to the issue on appeal 
was obtained in April 2008.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's private 
physician's June 2005 and October 2005 opinion letters, VA 
treatments records, and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the clinical findings made on examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Increased Rating

The appellant contends that he is entitled to an initial 
rating in excess of 30 percent for his adjustment disorder 
with anxiety and depression.  After a careful review of the 
record and for the reasons and bases that below, the Board 
finds that the currently assigned 30 percent evaluation 
adequately compensates the appellant for his disability.  A 
higher rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The appellant's service-connected adjustment disorder with 
anxiety and depression is evaluated as 30 percent disabling 
under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9440.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or 
recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9440.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

In June 2005, the appellant underwent a private psychological 
examination in which he was first diagnosed with adjustment 
disorder with depression and anxiety.  In this examination, 
the appellant stated that he was "not in the depths of 
despair," and that he had never been treated for a mental 
condition.  However, he felt that his attitude was "not so 
good."  The appellant came to the examination dressed very 
well and adequately groomed and clean.  He was pleasant in 
appearance and very talkative.  The examiner also noted that 
the appellant was quite obviously depressed.  

In this examination, the appellant gave the follow account of 
his personal history, in pertinent part.  He stated that he 
was employed for forty years as a service and installation 
worker for a natural gas company, and was quite successful in 
this job.  During the last few years of work, "things 
started getting bad" for the appellant, and so he retired in 
1995.  During this time he experienced arterial sclerosis and 
had a stint placed in his heart.  He also had high 
cholesterol and extremely painful arthritis along with gout.  
He currently lives with his wife, whom he married in 1954.  
He complains of hypersomnia in which he will sleep a great 
deal so that he does not have to notice his hearing loss.  He 
also reported that he is reclusive, and blames this on his 
hearing loss and tinnitus.  The appellant exercises during 
the day due to a "breathing problem," and does a little 
work, perhaps about once a week, in the field of route sales.  
He will go out occasionally to dine with his wife, and also 
reads "a little bit," but notes that his reading has become 
less frequent.  He also travels, but only when his wife is 
with him.  He stated that he has given up virtually all of 
his outdoor activities.  The appellant is a member of the 
Veterans of Foreign Wars and the American Legion, as well as 
the local Senior Center.  The appellant's wife stated that he 
is "pervasively irritable" and, "less often," he will 
"blow up."  

Based on this history, the examiner noted that there is a 
slight to perhaps moderate impairment in the appellant's 
attention to personal routines and daily habits, but his 
disorder did not at this point completely prevent him from 
engaging in previously enjoyed activities.  The examiner 
observed that the appellant's basic difficulty in behavior 
appeared to be at home.  With respect to the appellant's 
mental status, his speech was broken and became 
circumstantial and continuously tangential.  He took a great 
deal of time to get to the point, and demonstrated a slight 
flurry of ideas.  The examiner found him to be an individual 
who concentrates little and "ruminates in negative tones."  
However, he did "speak in reality" and there was nothing 
illogical about his speech when he stayed on one subject.  
His affect and mood revealed a great deal of anxiety, and he 
would clench his fists and pound the arm of his chair.  He 
was also tearful at times.  The examiner found that while 
there were few if any symptoms of Posttraumatic Stress 
Disorder (PTSD), the appellant exhibited a great deal of 
abreaction that was almost always accompanied by a generally 
overly anxious demeanor.  The appellant did not reveal any 
symptoms of paranoia, nor did he appear psychotic in any 
manner.  The examiner admired the appellant's personality in 
terms of the way he coped with his general condition.  
Although he was extremely upset at times, he appeared to be 
adhering to some purposeful lifestyle.  Thus, his coping 
mechanisms were within normal limits.  The examiner was 
especially impressed with the appellant's general cognition.  
His comprehension of social variables was considerably above 
average.  The appellant's ability with arithmetic was good 
and his immediate recall fair, but he revealed severe 
difficulties with concentration.  He did his serial sevens in 
a perfectly good manner, but his concentration gave out 
during serial threes.  He was unable to do serial threes to 
any number past four.  His ability to interpret proverbs was 
just below the fair level, and he became so tangential when 
describing his answers that he never did get to the point 
with the other five proverbs offered.  The examiner saw this 
as a lapse in the appellant's general speech delivery and 
ability to summon his powers of concentration, rather than an 
impairment in abstract reasoning.  The examiner also found 
the appellant's insight and judgment to be within normal 
limits, although it was obvious that his judgment was 
deteriorating because of his fear of being around others due 
to his hearing loss.  

The examiner diagnosed the appellant with adjustment disorder 
with anxiety and depression, depressive disorder not 
otherwise specified (NOS), and anxiety disorder, NOS.  On 
Axis IV, the examiner reported that the appellant has obvious 
concerns for the issues of others, and difficulty with 
adjustment to concomitant physical conditions.  The examiner 
gave the appellant a GAF score of 50, indicating that his 
symptoms are serious.  See Massey.  The examiner concluded 
that the appellant was a fairly pleasant individual with an 
essentially normal personality.  However, the examiner 
suspected that the prognostic picture was not "all that 
positive" based on the deterioration of the appellant's 
general lifestyle.  His ability to work on a sustained basis 
was a "philosophical question," based on his inability to 
govern his emotions under even ordinary stress, his 
deteriorating ability with immediate recall, and his problems 
in sustained concentration.  The examiner found that the 
appellant was not as profoundly impaired as an individual 
with Posttraumatic Stress Disorder, but his adjustment 
difficulties, depression, and anxiety were getting worse.  

In a follow-up letter dated in October 2005, the examiner 
stated that the appellant's Global Assessment of Functioning 
with respect to his diagnosed depression and anxiety puts the 
appellant's emotional difficulty in the severe to profoundly 
severe range.

In an August 2005 VA treatment record, the appellant denied 
being depressed or anxious.  However, the results of a 
depression screen were positive for depression.  

In an August 2006 VA treatment record, the appellant again 
denied being depressed or anxious.  However, the results of a 
depression screen again were positive.

In a February 2007 VA treatment record, the results of a 
depression screen were negative. 

In an August 2007 VA treatment record, the appellant denied 
being depressed or anxious.  

In April 2008, the appellant underwent an examination in 
connection with this claim.  In this examination, the 
appellant gave the following account of his family and social 
relationships.  He stated that he has a son with whom he 
visits about four times a year.  The appellant also has 
siblings with whom he visits about four times a year.  They 
also talk on the phone quite often.  The appellant stated 
that he has great relations with them.  He also belongs to a 
church, which he attends every Saturday or Sunday.  He stated 
that this is important to him.  He is a Deacon, a greeter, 
and an usher for the church.  He stated that he "got far 
more involved" than he anticipated.  He also related that he 
is a member of the American Legion and the Veterans of 
Foreign Wars.  The day before the examination he had 
participated in a military funeral, as he is also a member of 
the Color Guard.  He told the examiner he would be 
participating in a military funeral a couple of days after 
the examination.  

In this examination, the appellant reported that he did not 
have a history of suicide attempts or violence or 
assaultiveness.  He also did not have any issues associated 
with alcohol or drug abuse.  

The examiner reported the following symptoms and their impact 
on the appellant.  The appellant exhibited a diagnosis of 
chronic adjustment disorder with depressed mood.  His energy 
has been low, and he states that he wants to sleep a lot.  
The appellant will get up in the morning, get dressed and 
have breakfast, read the paper, and then fall asleep again.  
The appellant stated that sleep is an "escape mechanism" 
for him, as it helps him avoid dealing with his depression.  
He further reported that he was going to be seventy-seven in 
a few weeks, and that he is no longer as interested in things 
as he used to be.  For example, he used to like sports, but 
now they are not that important to him.  He does not mind if 
he misses a football game.  He will just find out what the 
score is later.  The appellant also stated that he felt 
ashamed to come to the examination, and that his depression 
"did not want to leave [him] alone."  He thought he could 
handle it by himself, but time had proven that he could not.  
Based on this history, the examiner found that the 
appellant's adjustment disorder is mild, and recurrent in 
nature.  It had not risen to the level where he sought out 
medication management or psychotherapy.  Thus, the symptom 
severity of the adjustment disorder was mild to "mild 
moderate."  

The examiner reported that the appellant was clean, neatly 
groomed, and casually dressed.  His speech was unremarkable, 
and spontaneous.  The appellant had difficulty expressing 
himself, taking a long time to find the words he wanted to 
say, but eventually getting his point across.  He was also 
cooperative, friendly, relaxed, and attentive.  His affect 
was full.  His mood depressed.  His attention was also 
intact.  He was able to do serial sevens and to spell a word 
forward and backward.  His orientation was intact as to 
person, time, and place.  His thought process and content 
were unremarkable.  He did not have delusions.  With respect 
to judgment, he understood the outcome of his behavior.  His 
intelligence was average.  With respect to insight, the 
appellant understood that he had a problem.  The appellant 
had mild sleep impairment.  However, the examiner found that 
some of his sleeping issues were attributable to the aging 
process of the appellant, and not specific to his adjustment 
disorder.  The appellant did not exhibit inappropriate 
behavior.  He interpreted proverbs appropriately.  He did not 
have obsessive or ritualistic behavior.  He did not have 
panic attacks.  He did not have homicidal or suicidal 
thoughts.  His impulse control was good.  There were no 
problems with activities of daily living.  His remote, 
recent, and immediate memory was normal.  

The examiner diagnosed the appellant with chronic adjustment 
disorder with depressed mood, and gave him a GAF score of 60, 
indicating his symptoms are of moderate severity.  See 
Massey.  The examiner concluded that the appellant did not 
exhibit total occupational and social impairment, or 
deficiencies in judgment, thinking, family relations, work, 
mood, or school.  The appellant also did not exhibit reduced 
reliability and productivity.  Rather, the appellant's 
adjustment disorder was mild, and therefore he exhibited an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but with 
generally satisfactory functioning (routine behavior, self-
care, and conversation normal).  

Preliminarily, the Board notes that the private examiner's 
characterization of the appellant's symptoms as "severe" in 
his October 2005 letter is not, on its own, determinative of 
the nature and extent of the appellant's psychiatric 
condition, particularly where, as here, the appellant's 
overall symptoms demonstrate a lesser degree of disability.  
See 38 C.F.R. § 4.126(a) (2008).  The use of terminology such 
as "mild," "moderate," and "severe" by an examiner, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue  See 38 C.F.R. §§ 4.2, 
4.6 (2008).  

In reviewing this evidence, the Board does not find that the 
appellant's mental conditions warrant a 70 or 100 percent 
rating.  Neither the June 2005 private examination nor the 
April 2008 VA examination indicates that the appellant is a 
danger to himself or others, exhibits inappropriate behavior, 
or is unable, even periodically, to maintain his personal 
hygiene or appearance.  Both exams reported that he was 
adequately groomed and dressed.  Furthermore, neither exam 
indicates that the appellant suffers from obsessional 
rituals, continuous panic or depression to such a degree that 
it interferes with his ability to function independently, or 
any sort of disorientation to person, time or place.  The 
June 2005 examination suggests that the appellant exhibits 
some impaired impulse control due to his irritability and 
occasional explosiveness, but not to the point where he 
becomes violent.  The June 2005 examination further reports 
that the appellant's speech was broken and became 
circumstantial and continuously tangential.  The April 2008 
examination confirms that the appellant can be long-winded 
and has trouble expressing himself.  However, neither 
examination indicates that the appellant's speech was 
intermittently illogical, obscure, or irrelevant, or that 
there was a gross impairment in thought processes or 
communication.  The private examiner was impressed with the 
appellant's general cognition, and found the appellant's 
insight and judgment to be within normal limits.  The June 
2005 examination concluded that the appellant was a fairly 
pleasant individual with an essentially normal personality.  
The Board finds that the preponderance of the evidence is 
against a finding that the appellant's psychological symptoms 
manifest at a level warranting either a 70 or 100 percent 
rating.  See 38 C.F.R. § 4.130, supra.

The appellant also does not exhibit most of the symptoms 
associated with a 50 percent rating.  Neither the private 
examiner nor the VA examiner found that the appellant has 
panic attacks, difficulty in understanding complex commands, 
impaired abstract thinking, or flat affect.  In the June 2005 
examination, the examiner stated that the appellant's 
tangential answers reflected poor concentration rather than 
an impairment in abstract reasoning.  The private examiner 
noted that the appellant's immediate recall was currently 
fair, even if it was deteriorating.  The April 2008 VA 
examination found his remote, recent, and immediate memory to 
be normal.  Both examinations indicated that the appellant's 
judgment was normal.  

The symptoms the appellant does exhibit are not severe enough 
to warrant a 50 percent rating.  While the private examiner 
noted that the appellant's speech was circumstantial and 
tangential, and that he demonstrated a slight flurry of 
ideas, the examiner stated that these speech difficulties 
were more likely due to the appellant's poor concentration 
than a thought disorder.  Moreover, the appellant is 
eventually able to get to the point.  See April 2008 VA 
examination.  The appellant also exhibits some disturbances 
of motivation and mood.  He sleeps a lot in order to avoid 
his depression and hearing impairment; his interest in the 
activities he used to enjoy has declined; he is depressed, 
often irritated, and sometimes blows up.  He also shows a 
great deal of anxiety, and in the private examination he 
would clench his fists and pound the arm of his chair.  
However, he also has the ability to cope with his general 
condition and appears to be adhering to some purposeful 
lifestyle.  The GAF score of 50 reflected in the private 
examination indicates that the appellant's symptoms are 
serious.  However, the appellant does not display any of the 
more serious symptoms associated with a GAF score range of 
41-50, such as suicidal ideation.  The GAF score of 60 
reflected in the VA examination thus seems more consistent 
with the findings in both examinations.  In short, the 
appellant's symptoms are not severe enough and he does not 
exhibit them with such frequency as to require a higher 
rating.  

Both examinations found only slight to moderate impairment in 
the appellant's daily functioning.  There is no evidence 
showing that the appellant's psychological conditions have 
prevented him from actively participating in his church and 
local service organizations, engaging in part time work doing 
route sales, visiting with family, going out with his wife, 
or exercising.  The appellant has attributed his professed 
reclusiveness to his hearing loss and tinnitus, not his 
psychological conditions.  Moreover, the appellant has never 
sought therapy or medication for his psychological symptoms, 
and denies feeling depressed or anxious when asked during 
yearly examinations.  In short, there is no evidence that the 
appellant experiences any serious impairment in social or 
occupational functioning.  Some occupational and social 
impairment is already built into the 30 percent rating.  See 
38 C.F.R. § 4.130, supra.  

Based on the above findings, which indicate that the 
appellant has mild to moderate psychological symptoms which 
do not significantly interfere with his daily life or ability 
to maintain family and social relationships, the Board 
concludes that the appellant exhibits a level of occupational 
and social impairment that more closely approximates a 30 
percent disability rating rather than a 50 percent rating.  
See 38 C.F.R. § 4.130, supra.  Therefore, a rating of 50 
percent is not warranted.  

The record contains no evidence showing the appellant 
entitled to a higher rating at any point since the effective 
date of service connection; therefore no staged ratings are 
appropriate.  See Fenderson, supra.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the appellant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the appellant's adjustment 
disorder with anxiety and depression are not inadequate.  His 
complained of symptoms are those contemplated by Diagnostic 
Code 9411.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It 
does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
chronic adjustment disorder with anxiety and depression is 
denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


